April 2010 1 The Mint Leasing, Inc. (OTCBB Symbol:MLES) r Forward Looking Statements This presentation may contain forward-looking statements including words such as "may," "can," "could," "should," "predict," "aim" "potential," "continue," "opportunity," "intend," "goal," "estimate," "expect," "expectations," "project," "projections," "plans," "anticipates," "believe," "think," "confident," "scheduled," or similar expressions, as well as information about management's view of Mint Leasing's future expectations, plans and prospects, within the safe harbor provisions under The Private Securities Litigation Reform Act of 1995. These statements involve known and unknown risks, uncertainties and other factors which may cause the results of Mint Leasing, its divisions and concepts to be materially different than those expressed or implied in such statements. These risk factors and others are included from time to time in documents Mint Leasing files with the Securities and Exchange Commission, including but not limited to, its Form 10-Ks, Form 10-Qs and Form 8-Ks. Other unknown or unpredictable factors also could have material adverse effects on Mint Leasing's future results. The forward-looking statements included in this presentation are made only as of the date hereof. Mint Leasing cannot guarantee future results, levels of activity, performance or achievements. Accordingly, you should not place undue reliance on these forward-looking statements. Finally, Mint Leasing undertakes no obligation to update these statements after the date of this presentation, except as required by law, and also takes no obligation to update or correct information prepared by third parties that are not paid for by Mint Leasing. 2 The Mint Leasing, Inc. Overview As a provider of innovative vehicle leasing solutions, The Mint Leasing, Inc. allows premier franchise automobile dealers to offer their customers attractive and flexible financing alternatives for the purchase of new and late-model cars and trucks. 3 Executive Summary The Mint Leasing, Inc. specializes in providing the highest quality of automotive leasing services for non-prime consumers of established automobiledealerships in the southern United States. Vision Statement • To increase customers’ self esteem and dignity that comes with the ability to secure reliable personal transportation. • To provide fast, efficient and decisive funding for Dealers. • To ensure all transactions and relationships are built on the highest level of integrity. • To provide tangible financial returns to shareholders. 4 Dealership Network 5 Mint Leasing’s Strengths ・ Quick , Efficient Approval Process ・ Trained, Experienced Credit Analysts ・ Verification is More than a Credit Score ・ Post Verification to Ensure Qualification ・ Intense Follow Up on Delinquent Accounts ・ Independence from Dealership Finance Departments and Banks ・ Higher Down Payments Compared to Traditional Financing 6 ・ Upon Referral from the Dealership, Mint Leasing has Three Options: ● Post Verification - Independently verifies all information in credit application ● Income ● Employment Information ● Residence 7 Transaction (Con’t) • Mint Leasing Collects ALL Payments – Ensuring compliance with lease – Does NOT accept personal checks • At End of Lease Term the Lessee has 2 Options: – Return the vehicle to Mint Leasing • Vehicle placed in inventory for sale – Purchase the vehicle for residual value • Risk Management - Insurance - GPS locators 8 Underwriting - Key to Success ・ Employs a “Reasonableness” Test ・ Ensures that the vehicle is “right” for the customer ・ Decades of Experience ・ Post Verification - Ensures every statement is true and correct ・ Conditional Acceptance 9 The Benefits to the Dealerships Upon Lease Approval Dealers Receive Three Benefits: • The Dealer moves a unit • It is a cash transaction for the Dealer • Transaction is at a predetermined profitable price 10 The Customer’s Freedom to Drive Customers’ Benefits: • Necessity and size ofdown payment is determined by the credit history, income, stability, and redeemable credit • Customer can Lease their DREAM CAR • No mileage limitations • Option to “buy out” for residual value • Can return the vehicle at any time For a FEE 11 Income Summary 2007 - 2012 12 Income History and Projections 13 Projections’ Key Assumptions § Company receives $15 million equity infusion by July 2010 § Company restructures its current senior debt facilities and increases its current availability to $45 million § Company continues to increase its availability from senior lenders through 2012 while maintaining less than a 3 to 1 debt to equity leverage ratio § Units leased per month increases to 175 units by Dec. 2010 and 325 units per month at Dec. 2012 § Federal Income Tax (FIT) expense is estimated at 35% of income before taxes 14 Financial Impact of Limited Access to Capital in 2009 Actual ADJ 1 ADJ 2 Pro Forma Revenue $ $ $ - $ Cost of Revenue - Gross Profit ) - S,G, & A - Operating Profit $ ) $ $ ) $ 1- Adjustment to revenue and cost of revenue as if senior lender had continued funding at same level as provided in 2008 2- Adjustment to increase S,G&A expenses to support increased level of activity 15 The Mint Leasing Opportunity ■ Automobile leasing is a $10 Billion + industry in USA ● Most major automobile manufacturers and banks have curtailed or even eliminated their auto leasing programs ● Typical franchised car dealership has limited options to financetheir customers ● Opening the Door for Mint Leasing ● Quality of “Paper” dramatically improved 16 Summary ■ Automobile Leasing is a $10 Billion + Industry in USA ● Proven Scalable Business Model ● Established Dealer Network ● Favorable Credit Environment ● Predictable “Hard Money” Cash Flow ● Growth & Projected Profits Fueled by Access to Capital 17 Questions? 18
